IN THE MATTER OF THE PETITION OF JIMMIE LEWIS FOR A WRIT OF MANDAMUS
No. 159, 2009
Supreme Court of Delaware.
April 21, 2009.

ORDER
RANDY J. HOLLAND, Justice.
This 21st day of April 2009, it appears to the Court that, on March 25, 2009, the Clerk of the Court issued a notice to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 43(b) (vi), which provides that a petition for a writ of mandamus directed to the Court of Common Pleas must be presented to the Superior Court in the first instance. In re Paskins, Del. Supr., No. 305, 2005, Berger, J. (Sept. 21, 2005). The appellant has failed to respond to the notice to show cause within the required ten-day period. Therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.